DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-3 and 16-18 in the reply filed on April 28, 2022 is acknowledged.  Claims 4-15 and 19-21 have been withdrawn.  Claims 1-3 and 16-18 are currently pending and under examination.
	
This application is a §371 National Stage Application of PCT/US2018/063689, filed
December 3, 2018, which claims the benefit of U.S. Provisional Patent Application Nos.
62/594323, filed December 4, 2017, and 62/630093, filed February 13, 2018.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “lactate oxidase (LOX) and Catalase (CAT),” and the claim also recites “preferably in a 1:1 molar ratio,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Additionally, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 2, use of parenthesis renders the claim indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  
	Claim 3 recites in relevant part that administering is done by “direct injection of appropriately formulated purified enzyme.”  This limitation is indefinite, because it is unclear whether “appropriately formulated purified enzyme” refers to the previously recited LOX/CAT, or instead to an additional purified enzyme.  Additionally, it is unclear what components are intended to be included or exclude from “appropriately formulated.”
	With regard to claims 16-18, these claim recite in relevant part “wherein the LOXCAT fusion polypeptide….”  This limitation is indefinite, because per claim 1, a fusion polypeptide comprising LOXCAT is an optional component, thus it is unclear if this limitation is required.  It is suggested that these claims first recite that the fusion polypeptide comprises LOXCAT.
	
Conclusion

No claims are allowable, however the claims appear to be free of the art.

Art of Record:

Ouyang et al., US 2016/0362716; Published 2016 – previously presented (catalase stabilized lactate oxidase composition for use as electrodes and sensors). 

Zachwieja et al.; US 2012/0077873; Published 2012 – IDS (method for reducing blood lactate levels by administration of one or more flavanol compounds).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653